                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.:       CV 19-06651-RAO                                        Date:    November 12, 2019
Title:          Young Kwon v. LA Dragon, Inc. et al.



Present:           The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo                                              N/A
              Deputy Clerk                                        Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                     Attorneys Present for Defendant(s):

                       N/A                                                     N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

       This action was filed on July 31, 2019. To date, Plaintiff has not filed proof of service of
the Summons and Complaint. None of the Defendants have made an appearance.

         The Court, on its own motion, orders Plaintiff to show cause in writing, no later than
November 26, 2019, why this action should not be dismissed for lack of prosecution and for
failure to comply with Rule 4(m) of the Federal Rules of Civil Procedure. Plaintiff may
discharge Plaintiff’s obligation to show cause by filing proof of service by the foregoing
deadline. Failure to file a timely response to this Order may result in dismissal of the action. If
Plaintiff does not intend to proceed with this action, Plaintiff may voluntarily dismiss the case
pursuant to Federal Rule of Civil Procedure 41(a) by filing form CV-009, which can be found on
the Central District of California’s webpage: www.cacd.uscourts.gov.

       IT IS SO ORDERED.




                                                                                              :
                                                                  Initials of Preparer        dl



CV-90 (03/15)                           Civil Minutes – General                            Page 1 of 1
